Title: 7th.
From: Adams, John Quincy
To: 


       At three in the morning I was roused, and got into the carriage in company with, a merchant of Portsmouth, and a Sea captain of Newbury-Port; lately arrived from South Carolina. Nothing very interesting occurred in the course of our Journey. We dined at Ipswich and reach’d Newbury-Port, between 2 and 3 in the afternoon. After taking possession of my room, at Mrs. Leath­ers’s; I went to Mr. Parsons’s office, where I found Thomson, and Townsend. I soon went to see my friend Little, whom I found at Dr. Swetts’, I pass’d an hour there, and then went, with Little, and deliver’d the chief of the letters with which I was charged. Little came home with me to my lodgings and pass’d part of the evening with me. As I was up so early in the morning, and was somewhat fatigued with my Journey, I retired early to bed.
      